18-13243-jlg      Doc 45     Filed 04/18/19     Entered 04/18/19 16:02:44         Main Document
                                               Pg 1 of 1

                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF NEW YORK

                                                       Chapter 11
 In re:

 UNLOCKD MEDIA, INC., et al.,                          Case No. 18-13243 (JLG)

                                 Debtors.              (Jointly Administered)


               ORDER EXTENDING DEBTORS’ EXCLUSIVE PERIOD OF
          TIME TO FILE A CHAPTER 11 PLAN AND DISCLOSURE STATEMENT

          Upon the motion (the “Motion”) of Unlockd Media, Inc. (“Media”) and Unlockd

Operations US Inc., (“Operations”), Debtors and Debtors-in-Possession (collectively the

“Debtors”), for entry of an order (this “Order”): (i) extending the Debtors’ exclusive period

of time to file a chapter 11 plan and disclosure statement, and (ii) granting such further relief

as this Court deems necessary and appropriate; and after due deliberation, and there being no

objections filed, it is HEREBY ORDERED THAT:


          1. The Motion is granted to the extent set forth below.

          2. The Debtors’ exclusive period to file their chapter 11 plans and disclosure

             statements (if any) is extended through and including July 12, 2019.

          3. Entry of this Order is without prejudice to the Debtors’ right to seek from this

             Court, for cause, additional and further extension of (i) the Debtors’ exclusive

             period to file a chapter 11 plan; (ii) the time for the Debtors to file their chapter 11

             plans and disclosure statements (if any), and (iii) the Debtors’ time to confirm their

             chapter 11 plans, in accordance with section 1129(e) and 1121(e)(3).


Dated: April 18, 2019                                  /s/   James L. Garrity, Jr.
New York, New York                                     The Honorable James L. Garrity, Jr.
                                                       United States Bankruptcy Judge
